IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 

ON MOTION FOR REHEARING
 



NO. 3-91-587-CR



GARY DON ROBINSON,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 105,332, HONORABLE BOB PERKINS, JUDGE PRESIDING
 



PER CURIAM
	The previous opinion and judgment of this Court, handed down on September 23,
1992, are withdrawn.
	Appellant pleaded no contest and judicially confessed to theft of property having
a value of at least $750 but less than $20,000.  Tex. Penal Code Ann. § 31.03 (West 1989 &
Supp. 1992).  The district court adjudged him guilty and assessed punishment, enhanced by a
previous felony conviction, at imprisonment for fifteen years.  Appellant represents himself,
having knowingly and voluntarily waived his right to counsel on appeal.
	In his first two points of error, appellant contends that the district court erred by
accepting his plea without first ruling on his pro se pretrial motions to quash the indictment and
to dismiss for want of a speedy trial.  In his third and fourth points of error, appellant complains
of the court's failure to grant the pretrial motion to dismiss for want of a speedy trial.
	Appellant was represented by counsel at trial.  There is no right to hybrid
representation.  Landers v. State, 550 S.W.2d 272 (Tex. Crim. App. 1977).  There is nothing in
the record to indicate that the pro se motions were adopted by counsel or presented to the district
court for a ruling.  Tex. R. App. P. 52(a).  Nothing is presented for review.  All four points of
error are overruled.
	Appellant's motion for rehearing is overruled.  The judgment of conviction is
affirmed.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed on Motion for Rehearing
Filed:   October 28, 1992
[Do Not Publish]